Title: Cabinet Opinion, 13 May 1794
From: Hamilton, Alexander,Randolph, Edmund,Bradford, William,Knox, Henry
To: 


               
                  
                  May 13. 1794
               
               At a meeting of the heads of the departments and the attorney General, at the house of the President, of the United States, the subject of affording an auxiliary force to Major General Wayne for the purpose of enabling him to make a vigorous and
                  
                  offensive campaign against the hostile Indians being considered, it is advised, that he be authorised, to call for two thousand mounted volunteers from Kentucky, for the period of four months, if he should judge the measure expedient.
               
                  Alex. Hamilton
                  Edm: Randolph
                  Wm Bradford
                  H. Knox
               
            